Name: Council Regulation (EC) No 3316/94 of 22 December 1994 amending Council Regulation (EC) No 355/94 by introducing a temporary derogation applicable to Austria with regard to reliefs from customs duties
 Type: Regulation
 Subject Matter: organisation of transport;  tariff policy;  Europe
 Date Published: nan

 No L 350/12 Official Journal of the European Communities 31 . 12. 94 COUNCIL REGULATION (EC) No 3316/94 of 22 December 1994 amending Council Regulation (EC) No 355/94 by introducing a temporary derogation applicable to Austria with regard to reliefs from customs duties THE COUNCIL OF THE EUROPEAN UNION, Having regard to the 1994 Treaty of Accession and in particular Article 2 (3) thereof, and the 1994 Act of Acces ­ sion and in particular Article 151 (2) thereof, Having regard to the proposal from the Commission, Whereas, on 5 September 1994, the Republic of Austria requested a derogation based on that applicable from 1 April 1994 to the Federal Republic of Germany pursuant to the second paragraph of Article 2 of Council Regulation (EC) No 355/94 of 14 February 1994 amend ­ ing Regulation (EEC) No 918/83 setting up a Community system of reliefs from customs duties ^) and increasing the level of allowances for travellers coming from third countries ; Whereas that request is aimed in particular at maintai ­ ning until 1 January 1998 the limit currently applicable in the Republic of Austria to imports of goods by travel ­ lers entering its territory by a land frontier linking it to countries other than Member States and members of the European Free Trade Association (EFTA) ; Whereas account should be taken of the economic diffi ­ culties likely to be caused in the Republic of Austria by the amount of the allowances in the case of the travellers concerned ; Whereas, however, it is necessary to prevent distortions of competition resulting from the application of different limits when the external frontiers linking the Community to countries other then EFTA members are crossed ; whereas it is important that the Federal Republic of Germany and the Republic of Austria should apply the same limit to imports of goods into their respective terri ­ tories by travellers coming from the said countries, HAS ADOPTED THIS REGULATION : Article 1 The second paragraph of Article 2 of Regulation (EC) No 355/94 shall be replaced by the following : 'However, with regard to the Federal Republic of Germany and the Republic of Austria, this Regulation shall apply from 1 January 1998 for goods imported by travellers entering German or Austrian territory by a land frontier linking Germany or Austria to coun ­ tries other than Member States and the EFTA members or, where applicable, by means of coastal navigation coming from the said countries. However, those Member States shall apply an allo ­ wance of not less than ECU 75 to imports by the travellers referred to in the preceding paragraph from the entry into force of the 1994 Treaty of Accession.' Article 2 This Regulation shall enter into force on the same date as the 1994 Treaty of Accession. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1994. For the Council The President H. SEEHOFER (') OJ No L 46, 18. 2. 1994, p. 5.